Name: Commission Regulation (EC) No 3302/94 of 21 December 1994 amending Regulations (EEC) No 19/82 and (EEC) No 20/82 regarding adaptations in the sheepmeat and goatmeat sector in view of the accession of Norway, Austria, Finland and Sweden
 Type: Regulation
 Subject Matter: animal product;  European construction;  trade policy;  tariff policy
 Date Published: nan

 30. 12. 94 No L 341 /45Official Journal of the European Communities COMMISSION REGULATION (EC) No 3302/94 of 21 December 1994 amending Regulations (EEC) No 19/82 and (EEC) No 20/82 regarding adaptations in the sheepmeat and goatmeat sector in view of the accession of Norway, Austria, Finland and Sweden 1 . The following indents are added to Article 7 (2) : '  Tuontimaksu rajoitettu 10 prosenttiin arvosta (Asetuksen (ETY) N:o 19/82 sovellus),  Importavgiften begrÃ ¤nsad till 10 % av vÃ ¤rdet (tillÃ ¤mpning av fÃ ¶rordning (EEG) nr 19/82).' 2. In Annex III point III is deleted. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Norway, Austria, Finland and Sweden and in particular Article 169 (2) thereof, Whereas by reason of the accession of Austria, Finland and Sweden Commission Regulation (EEC) No 19/82 of 6 January 1982 laying down detailed rules for applying Council Regulation (EEC) No 2641 /80 with regard to imports of sheepmeat and goatmeat products originating in certain non-member countries (! ), as last amended by Regulation (EC) No 3581 /93 (2) should be adapted, and Commission Regulation (EEC) No 20/82 of 6 January 1982 on special detailed rules for applying the system of import and export licences for sheepmeat and goat ­ meat (3), as last amended by Regulation (EEC) No 3890/92 (4), HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 19/82 is hereby amended as follows : Article 2 Austria is deleted from the second sentence of Article 1 of Regulation (EEC) No 20/82. Article 3 This Regulation shall enter into force on the day of the entry into force of the Treaty of Accession of Norway, Austria, Finland and Sweden. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 3, 7. 1 . 1982, p . 18 . (2) OJ No L 326, 28 . 12. 1993, p . 21 . (3) OJ No L 3, 7. 1 . 1982, p. 26. (4) OJ No L 391 , 31 . 12. 1992, p . 51 .